Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘On 4-step RACH procedure,” 3GPP TSG RAN WG1 Meeting #90, Prague, Czechia, R1-1713701, pp. 1-6, 3rd Generation Partnership Project, Valbonne, France (August 21-25, 2017)) (cited in Applicant’s IDS filed on July 17, 2020) (Hereafter, R1-1713701) in view of Takeda et al. (US 2020/0252180), and further in view of Tang (US 2020/0107359).

Regarding claim 1, R1-1713701 discloses an information transmission method (R1-1713701, page 4, section 3, paragraph 1, PDCCHs, Msg-2, Msg-3 transmitted), comprising: 
receiving downlink control information corresponding to a message (R1-1713701, page 4, section 3, paragraph 1, PDCCH is used for scheduling of Msg-2 RAR, Msg-3, Msg-4), 
in a case that a reception time window of the message starts or ends (R1-1713701, , page 3, last paragraph, starting time and window size of RAR window; page 4, section 3, paragraph 1, UE to monitor a RAR window) and
a continuous monitoring time period of a first control resource set (CORESET) (R1-1713701, page 4, section 3, paragraph 1, CORESET is the time-frequency resource used by PDCCH, periodicity of CORESET for PDCCH for RAR shall be as small as possible) corresponding to the message (R1-1713701, page 4, section 3, paragraph 1, PDCCHs, Msg-2, Msg-3 transmitted), 
wherein the continuous monitoring time period of the first CORESET starts at a starting symbol of the first CORESET and ends at an ending symbol of the first CORESET (R1-1713701, page 1, last paragraph, RACH uses OFDM symbols; page 4, section 3, paragraph 1, CORESET is the time-frequency resource used by PDCCH); and 
receiving the message corresponding to the downlink control information (R1-1713701, page 3, section 2.1, paragraphs 3-4, received RAR; multiple RARs received).

R1-1713701 does not explicitly disclose determining that the downlink control information is not received on the CORESET.

Takeda discloses in a case that a reception time window of the message starts or ends (Takeda, paragraph [0049], user terminal monitors the DCI in CORESET #1 in a certain cycle) 
a continuous monitoring time period of a first control resource set (CORESET) corresponding to a message (Takeda, Fig. 2, CORESET#1, CORESET#2; paragraph [0048], CORESET #1, CORESET #2; paragraph [0049], number of symbols; paragraph [0064], CORESET used as control information for transmitting a random access response), determining that the downlink control information is not received on the first CORESET corresponding to a message (Takeda, paragraph [0056], user terminal misses detection of the DCI in CORESET #1; paragraph [0064], CORESET used as control information for transmitting a random access response; paragraph [0069], user terminal misses detection of the DCI for DL BWP #2), wherein the continuous monitoring time period of the first CORESET starts at a starting symbol of the first CORESET and ends at an ending symbol of the first CORESET (Takeda, Fig. 2, CORESET#1, CORESET#2; paragraph [0048], CORESET #1, CORESET #2; paragraph [0049], number of symbols); and 
in a case that the downlink control information is received on second a CORESET (Takeda, paragraph [0069], DCI for DL BWP #2 detected in a subsequent CORESET), completely located within a reception time window of the message (Takeda, paragraph [0049], user terminal monitors the DCI in CORESET #1 in a certain cycle), receiving the message corresponding to the downlink control information (Takeda, paragraphs [0056]-[0057], retransmit the DCI in CORESET #1 or CORESET #2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine that the downlink control information is not received on the CORESET and then detect the DCI in a second CORESET, in the invention of R1-1713701.  The motivation to combine the references would have been to facilitate the reception of the information.

R1-1713701 does not explicitly disclose missing detection of a DCI when a RAR window starts or ends within a starting symbol of a CORESET and an ending symbol of the CORESET (e.g. that the RAR window starts or ends during the time that a particular CORESET is being received), and receiving a DCI wherein the downlink control information is received on second CORESET completely located in a reception time window.

Tang discloses, in a case that a reception time window of the message starts or ends within a continuous monitoring time period of a first control resource set (CORESET) corresponding to a message, determining that the downlink control information is not received on the first CORESET corresponding to a message (Tang, Figs. 3-6; paragraph [0101], resources used; paragraphs [0110]-[0111], if the RAR is not detected in the RAR window); and 
in a case that the downlink control information is received on second CORESET completely located within the reception time window of the message, receiving the message corresponding to the downlink control information(Tang, Figs. 3-6; paragraphs [0110]-[0111], if the RAR is not detected in the RAR window, retransmit the random access signal until the RAR is detected [in a subsequent window]).
Tang does not explicitly disclose that a RAR window starts or ends within a starting symbol of a CORESET and an ending symbol of the CORESET (e.g. that the RAR window starts or ends during the time that a particular CORESET is being received).  However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood that the scope of Tang’s disclosure, that a RAR is transmitted and not detected within a RAR window, comprises a scenario where a timing of a RAR window overlaps with only part of a timing of a transmitted RAR, due to the window starting after the beginning of the message reception or ending prior to the end of the message reception.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to continue to retransmit the random access signal until a RAR is received in CORESET in a RAR (reception time) window after the first RAR window ends in the invention of R1-1713701 in view of Takeda.  The motivation to combine the references would have been to facilitate the reception of the information.

Regarding claim 2, R1-1713701 in view of Takeda, and further in view of Tang discloses the information transmission method according to claim 1, wherein the downlink control information is carried on a physical downlink control channel (PDCCH), and the CORESET comprises a time-frequency resource of the PDCCH (R1-1713701, page 4, section 3, paragraph 1, CORESET is a time frequency resource used by for PDCCH).

Regarding claim 4, R1-1713701 in view of Takeda, and further in view of Tang discloses the information transmission method according to claim 1, wherein the message comprises a random access response (RAR) message (R1-1713701, page 4, section 3, paragraph 1, PDCCH is used for scheduling of Msg-2 RAR, Msg-3, Msg-4).  

Regarding claim 5, R1-1713701 in view of Takeda, and further in view of Tang discloses the information transmission method according to claim 1, wherein the message comprises a contention resolution message (Takeda, paragraphs [0137], Message 4 is a contention resolution message).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that Message 4 is a contention resolution message in the invention of R1-1713701.  The motivation to combine the references would have been to subscribe to commonly used standards.

Claims 6-7 and 9-10 are rejected under substantially the same rationale as claims 1-2 and 4-5, respectively.  Takeda further discloses a first circuitry and a second circuitry in (Takeda, paragraph [0161], circuits).

Claims 11-12 and 14-15 are rejected under substantially the same rationale as claims 1-2 and 4-5, respectively.  Takeda further discloses a first circuitry and a second circuitry in (Takeda, paragraph [0161], circuits).


Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  
Applicant asserts that the cited references do not disclose determining that the downlink control information is not received on the first CORESET corresponding to a message in a case that a reception time window of the message starts or ends within a continuous monitoring time period of a first control resource set (CORESET) corresponding to a message.  This is not correct.
Tang does not explicitly disclose the particular scenario that a RAR window starts or ends within a starting symbol of a CORESET and an ending symbol of the CORESET (e.g. that the RAR window starts or ends during the time period that a particular CORESET is being received).  However, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have understood that the scope of Tang’s disclosure, that a RAR is transmitted and not detected within a RAR window, comprises a scenario where a timing of a RAR window overlaps with only part of a timing of a transmitted RAR, due to the window starting after the beginning of the message reception or ending prior to the end of the message reception.  
Applicant’s claims recite that the scenario occurs that the RAR window starts or ends during the time period that a particular CORESET is being received.  However, Applicant’s claims do not recite that any determination is made that the particular scenario occurs that the RAR window starts or ends during the time period that a particular CORESET is being received.  Further, Applicant’s Specification does not appear to recite that such a determination is made.  Rather, Applicant’s invention merely performs the same steps that occur in the cited prior art when a particular scenario occurs that would have been understood, by a person of ordinary skill in the art, to occur in the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466